Case 2: 19- -mj- -00147- BCW Document 1 Filed 02/12/19 Pag/pg 1 of 11
l€/O
1129 /S]/’>/C`;]</;F‘g O/S Sr
/`(/,;;q/ /?/0/~

JOHN W. HUBER, United States Attorney (#7226) 197
MICHAEL KENNEDY, Assistant United States Attorney (#87(7§ QL”:?/?/\¢[% 2 &9’§
BRYAN R. WHITTAKER, Assistant United States Attomey (#167 AE)F?\®V 1 0
Attorneys for the Umted States of Amerioa %W
111 South Main Street, Suite 1800 ' Salt Lal<e City, Utah 84111 ’
Telepho`ne: (801) 524-5682 ’ Facsimile: (801) 524-3399

email: michael.kennedy@usdoj .gov

bryan.Whittaker@uSdoj.goV §§AOQ'
tie ‘~ n \.,‘F'J.Wl:; il

IN THE UNITED STATES DIS_TRICT COURT

 

  

DISTRICT OF UTAH, NORTHERN DIVISION

 

UNITED STATES oF AMERICA, ease No. Z‘. |C] nw , 1471 BCW

Plaintiff, CRIMINAL COMPLA.INT
VS.
. VIO: CONSPIRACY TO
JUAN ANTONIO AVILA; DISTRIBUTE
4JOSE ANDRES AVILA; and METHAMPHETAMINE
CARL()S DELMAZO VALDEZ, ' [21 U.S.C. §'846]

Defendants.
Magistrate Judge Brooke C. Wells

 

 

Before a United States Magistrate ludge for the Distriet of Utah, appeared

the undersigned, Who on oath deposes and Says:
COUNT 1

On or about February 7, 2019, in the Northern Division of the Distriet of

Utah and elsewhere,

 

 

W -_ _1 ,-_1.~_1~_____ .,_` _.1~ _______ _

Case 2:19-mj-OOl47-BCW Document 1 Filed 02/12/19 Page 2 of 11

JUAN ANTONIO AVILA;
JOSE ANDRES AVILA;\ and
CARLOS DELl\/IAZO VALDEZ,

l the Defendants herein, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and with other persons known and
unknown, to commit the following offense against the United States of America:

a. To distribute a controlled substance, to wit, 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, a
Schedule ll controlled substance within the meaning of 21 iU.S.C.' § 812, in
violation of 21 U.S.C. § 84l(a)(l),

all in violation of_21 U.S.C. § 846 and punishable under 21 U.S.C.

§ 841<b)<1><A).

Complainant states that this complaint is based on information obtained
through investigation consisting of the following:

I, Carnryn Faiola, being duly sworn, hereby depose.and say:

1. l am an Agent with the Weber Morgan Narcotics Strike Force
(Wl\/INSF) and have been so assigned since April 2018. l\/ly assignment with the
Wl\/INSF is to work on narcotics investigations and I have been cross-designated as
an FBI Task Force Officer (TFO). Prior to my assignment with the WMSNF, l

worked as a patrol officer with the Ogden Police Departrnent from February 2007-

2

Case 2:19-mj-OOl47-BCW Document 1 Filed 02/12/19 Page 3 of 11

June 2012, then as a Community Police Officer from June 2012- April 2018. I
have completed numerous hours of training with respect to narcotics
investigations As an FBI TFO, my duties and responsibilities include participating
in the investigation and prosecution of persons who violate federal drug laws and
related federal criminal laws. As an FBI_TFO, l have participated in the
investigation and prosecution of persons who have violated federal laws. The
majority of these investigations involved narcotics~related violations, and many
resulted in the execution of search warrants

2. ' Pursuant to 18 U.S.C. § 3051, l am empowered to enforce criminal
laws of the United States. As~ a result of my training and experience as an FBI
TFO, l am familiar with federal laws including Title 21, United States Codei
Section 841(a)(1), Possession withilntent to Distribute a Controlled Substance.

3. This affidavit does not contain all of the information known to your
affiant but rather only those facts believed necessary to obtain an arrest warrant. l
am familiar with the facts and circumstances set forth herein as a result of my
personal participation in this investigation, as well as my review of official reports
and records and conversations with other law enforcement officers as more fully
described below. The facts in this affidavit come from my personal observations,
my specialized training and experience, and information obtained from other

agents and/or witnesses

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 4 of 11

4. Based on the facts set forth in this laffidavit,’l believe that there is
probable cause that JUAN ANTONIO AVILA, J()SE ANDRES AVILA, and
CARLOS DELMAZO VALDEZ committed violations to include Conspiracy to
Distribute l\/lethamphetamin_e, in violation of Title-2l, United States Code, Section
846.

PRGBABLE CAUSE

5. On February 7, 2019, the Weber Morgan TOCW Task Force
(hereinafter, the Task Force), with the assistance of a Confidential lnformant
(hereinafter, the CI), arranged a controlled buy operation where the CI arranged the
purchase of approximately 5 pounds of methamphetamine in exchange for $25,000
from an individual known only as “l\/lo.” The CI met with Mo, and a group of
other male individuals in Salt Lake City, Utah. The CI contacted an Officer of the
Task Force in order for the officer to listen to the conversation of the CI and the
subjects The Task Force Officer overheard a subject ask the Cl if he/she had the
money for the purchase of narcotics. The CI informed the questioning subject that
the money was located near exit 343 off Interstate 1_5, West Haven, Utah. Th_e CI
added it would be necessary to travel there to receive the payment. The Task Force
Officer also heard the CI and subjects discuss the price of the narcotics. Ultimately,
the subjects agreed to follow the CI north to the location where the Cl said the

money was located.

 

_.i nmf<._v. i_\__._.._v_.._i_____._ 1 ,._. ...i.

 

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 5 of 11

6. Upon review of recorded conversations between the C_l and l\/lo, prior
to departing from Salt Lake City, the Task Force' Officer heard the CI ask if the
“stuff was real or not.” Mo said it was the “best stuff’. l\/lo explained he used it and
had been up for three days as a result. l\/lo added the guy delivering the
methamphetamine was “Sinaloa”. ln my training and experience this signifies the
distributor and product are from the Sinaloa Cartel.

7. The CI said a white Nissan truck (hereinafter, the Nissan), bearing
Utah plate X08-6PV, was traveling north behind the CI, A records check for the
Nissan indicated the Nissan, a 2009 Nissan Titan, was registered to an individual
later designated asUNCHARGED COCONSPIRATOR #2. The occupants of the
Nissan were a Hispanic male and a white male. l\/lo remained in Salt Lake City.
While en route, the CI notified the Task Force that the methamphetamine would
arrive in a separate vehicle, other than the Nissan. The CI also notified the Task
Force that the number of occupants in the truck were three, not two as originally
believed. The CI believed the third person was previously ducking down in the
backseat.

8. The CI confirmed that the Task Force had established surveillance in
the vicinity of Denny’s, 1172 2100 West, West Haven, Utah (hereinaft_er, the
Location). The white male passenger of the Nissan was later identified as

UNCHARGED COCONSPIRATOR #1

 

 

Case 2:19-mj-00147-BCW Document 1 Filed`02/12/19 Page 6 of 11

9. As the CI arrived at the Location, the Nissan entered behind the CI
vehicle and parked next to the CI. UNC}U\RGED COCONSPIRATOR #1 exited
the Nissan and entered the Cl's vehicle. The Cl asked if he/she could see the
methamphetamine UNCHARGED COCONSPIRATOR #l said the persons
bringing the methamphetamine had not arrived and were mad because the deal was
supposed to occur in Salt Lake at an earlier hour. UNCHARGED
COCONSPIRATOR #l said a problem with the transaction was there were “two
middle men” involved. UNCHARGED COCONSPIRATOR #l said "their guy"
was coming up in a separate car so they had to wait for him. UNCHARGED
COCONSPIRATOR #l asked the CI if he/ she had the money. The Cl told
UNCHARGED cocoNsPIRAroR #i the Cash Wouid be available after the
methamphetamine arrived.. UNCHARGED COCONSPIRATOR #l explained n
when the methamphetamine arrived, that the CI and UNCHARGED
COCONSPIRATOR #l would show the money for the purchase and then the
methamphetamine would be available The Cl asked UNCHARGED
. CO'CONSPIRATOR #l about the identity of the occupant of the Nissan.
UNCHARGED COCONSPIRATOR #1 told the CI that the occupant is
UNCHARGED COCONSPIRATOR #1’s “hook” and he did not want to introduce
him to the CI. UNCHARGED COCONSPIRATOR #l exited the vehicle and the

driver of the Nissan, who was later designated UNCHARGED

 

 

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 7 of 11

CGCONSPIRATOR #2, walked to the vehicle of the Cl and spoke with CI.
UNCHARGED COCONSPIRATOR #l told Cl that he could get'six more pounds
if the CI wanted The Cl agreed tov six and UNCHARGED COCONSPIRATOR #1
said he would ask for the six pounds. The CI called the Task Force foicer as
notification that the make of the vehicle transporting the methamphetamine was
unkno'wn.

10. 'A short time later, a'gray Volkswagen SUV (hereinafter, the
Volkswagen), bearing Utah license plate N816F, arrived at the Location. The CI
entered the rear passenger seat and UNCHARGED COCONSPIRATOR #l l
entered the front passenger seat. The driver of the vehicle was later identified as
Carlos Delmazo Valdez (hereinafter, Valdez). There was a male sitting in the rear
driver side seat, later identified as Juan Antonio Avila (hereinafter, Juan). Juan had
a backpack with him and opened the backpack to show the Cl the suspected five l
pounds of methamphetamine The CI told the subjects he/ she was going to get the
money at the motel and exited the vehicle. The CI gave the Task Force the
predetermined takedown signal and agents moved in and detained all involved
parties who were passengers pin the Nissan, the.Volkswagen, and a l\/lazda sedan
(hereinafter, the l\/lazda).

ll. As a result of the arrest, 2427.14 grams of suspected

methamphetamine-were seized from the backpack found in the Volkswagen, where

7

 

.,i-.__`___\‘__*.i ;-1,.. _,.. .. … 1. 1
l

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19' Page 8 of 11

l uan was seated when th_e Task Force intervened The methamphetamine field
tested positive for methamphetamine a Schedule ll Controlled Substance.`

12. When officers were placing Valdez in handcuffs, they observed a .
semi-automatic handgun in Valdez’s waistband, specifically on his rear right hip
area. The handgun was a Taurus l\/lillenium G2, 9mm pistol. lt had a loaded
magazine with a round in the chamber.

13. The driver of the Volkswagen, Valdez agreed to talk to investigators
after being advised of his l\/liranda Rights and waiving his rights. Valdez/said he
was in the Volkswagen and stated the vehicle was his mother's. Valdez was then
asked about the circumstances of what transpired today. Valdez said two of his
friends, luan and l uan’s brother lose Andres Avila (hereinafter 'lose), told Valdez
they needed a favor and that Valdez was not receiving payment for what happened

_today. Valdez said luan and lose were in the Mazda vehicle during the deal at
Denny's. Valdez was later asked if the favor was to transport narcotics, which he
said it was. Valdez was unaware of who had arranged the narcotics deal or who the
narcotics would be‘sold'to. Carlos said he knows luan and lose from a previous job
where they worked together. Valdez said he frequently “hangs out” with luan and
lose and was planning to do so on the day of the controlled buy. j

14. Valdez said he was getting gas at a Walmart in the Layton area when

l uan and lose contacted him. Valdez said they met him a_t the gas station in the

8

 

r..__i_._.___(,. 11 ….1_ _ ____.._ .i.__ _. .__ r,__
l

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 9 of'11

l\/lazda and told Valdez to follow them. l uan was driving the l\/lazda and lose was
riding passenger. Valdez said he followed the l\/lazda to a home in a "nice
neighborhood" in the Layton area, but did not know any further details of the home
other than it was white. Valdez said he had his work backpack in the Volkswagen
and said luan and lose took his backpack into the residence in the Layton area.
luan and lose returned from the home with his backpack and put it in the
Volkswagen. Valdez was then directed to drive to Denny's. Valdez said he had
looked in the backpack and observed wrapped packages in the backpack. Valdez
said he thought “What the fuck” upon seeing the packages in the backpack and
Valdez said he questioned his decision to. help his friends§ Valdez said he was
aware the deal at Denny's was for the sale of drugs. Valdez said after he parked at
Denny's, l uan and two other males, whom he did not know, entered the
Volkswagen. luansat in the seat behind the driver seat where the backpack with
methamphetamine was later found by the Task Force. Valdez said Task Force
officers moved in on the involved parties not long after luan and the unknown
males entered his vehicle. Valdez stated multiple times that both luan and lose
were present during their arranged drug sale at Denny’s and that l uan and lose

d referred to the home in the Layton area as their residence before catching himself
and stating he did not know how the home in the Layton area was related to luan

and l ose.

_ .1.__ _____.`¢_.~. . . ...u

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 10 of 11

15. A Task Force officer conducted an interview of luan after he had been
advised of his rights per l\/liranda and agreed to speak without an attorney present
l uan stated he had arranged the distribution of the methamphetamine l ua'n stated
` he picked up the methamphetamine from somebody in the parking lot of Crown
Burger in Layton, Utah, and subsequently transferred it to the driver, who is a male
he only knows as “China” or “Carlos” of the Volkswagen (previously identified as
Valdez). Valdez was to transport the suspected methamphetamine to Ogden. l uan
took these steps to avoid being subject to a traffic stop while in the possession of
methamphetamine luan agreed to pay Valdez $5 00 to transport the narcotics to
Ogden. l uan admitted to distributing methamphetamine

16. During the interview, l uan stated he possessed additional
methamphetamine which was stored in the closet of his bedroom at his residence,
2606 South 575 West, Syracuse, Utah (hereinafter, theiResidence). luan said there
were approximately five kilograms contained in a bag in the closet. luan added
there were multiple firearms located in the bedroom.

17. Based on the information provided, a State of Utah Search Warrant
was applied for and obtained for the Residence. Task Force officers executed the

search warrant and located, with l uan’s cooperation, a large amount of US

currency, two (2) cellphones, an identification for luan, five firearms, drug

10

 

 

Case 2:19-mj-00147-BCW Document 1 Filed 02/12/19 Page 11 of 11

packaging material and related equipment, digital scale, and approximately 5,940.2
grams methamphetamine All of these items were located in the bedroom of l uan.
CONCLUSION

18. Based on the aforementioned facts, l believe that there is probable
cause that JUAN ANTONIO AVILA, JOSE ANDRES AVILA, and CARLOS
DELMAZO VALDEZ committed violations'to include Conspiracy to Distribute
l\/lethamphetamine, in violation of Title 21, United States Code, Section 846. l
' swear that this information is true and correct to the best of my knowledge,
information, and belief. l further request a warrant for arrest be issued based upon

he facts set forth herein.

 

,.
CA/l\/IRYN FAlOLA

Task Force Officer

F ederal Bureau of lnvestigation

SUBSCRIBED AND SWORN TO BEFORE l\/IE this day of
February, 2019.

BRooKE c. wEL'Ls
United States l\/lagistrate l udge

APPROVED:

l O W. HUBER
T YATES A
(.

l\/llCHAEL KENNEDY
Assistant United States Attorney

 
 
  
 

ll

 

 

